DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/14/17.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-12 and 14-19 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a  bias circuit including the limitation “ wherein the first transistor is driven by a first gate and the second transistor is driven by a second gate, the switch array configured to selectively decouple the first gate from the second gate in the first mode of operation, and selectively couple the first gate to the second gate in the second mode of operation“ in addition to other limitations recited therein.

Claim 8 is allowed because the prior art of record fails to disclose or suggest a current mirror  including the limitation “wherein, in the disabling mode of operation, the switch array is configured to charge a parasitic capacitance of the input transistor to a supply voltage, charge a parasitic capacitance of the output transistor to a ground, and disable current between the input transistor and the output transistor“ in addition to other limitations recited therein.

Claim 15 is allowed because the prior art of record fails to disclose or suggest a  method of providing a bias circuit including the limitation “wherein the enabling mode of operation initiates charge-sharing between the first gate and the second gate to establish a voltage therebetween scaled to approximate a final bias voltage“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838